Citation Nr: 1235082	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from May 6, 2005, to February 21, 2006; in excess of 30 percent from February 22, 2006, to May 28, 2008; and in excess of 50 percent from May 29, 2008, forward, for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 5, 2009.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in the Republic of Vietnam from September 1969 to September 1970.  His decorations include the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which granted service connection for PTSD with depression, assigning a 10 percent evaluation effective May 6, 2005; and granted service connection for onychomycosis of the bilateral great toenails, assigning a noncompensable evaluation effective May 6, 2005.  Thereafter, in January 2007, the RO increased the Veteran's disability rating for PTSD with depression to 30 percent, effective November 28, 2006. 

When this case was initially before the Board in May 2008, the Board denied the Veteran's claims for entitlement to an initial rating for PTSD with depression in excess of 10 percent prior to November 28, 2006; entitlement to a rating for PTSD with depression in excess of 30 percent from November 28, 2006, forward; and entitlement to an initial compensable evaluation for onychomycosis of the bilateral great toenails.  The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2009 order, granted the parties' joint motion for remand, vacating the Board's May 2008 decision in part, and remanding the case for compliance with the terms of the joint motion.  When this case was again before the Board in May 2009, it was remanded for further development. 

Subsequently, in an August 2009 rating decision, the RO granted the Veteran an effective date of February 22, 2006, for the assignment of a 30 percent disability rating for PTSD with depression; and increased the Veteran's disability rating for PTSD with depression to 50 percent, effective May 29, 2008.  As such, the Veteran's PTSD with depression claim is as stated on the cover page. 

The Board notes that, in its August 2009 rating decision, the RO also granted entitlement to a TDIU, effective February 5, 2009.  Significantly, however, the Veteran maintains that he has been unable to maintain gainful employment as a result of his service-connected disabilities, and in particular his service-connected PTSD, since he first filed his claim for service connection in May 2005.  See May 2009 statement from the Veteran's representative.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Therefore, in considering the initial rating issues on appeal, the Board finds that the issue of entitlement to a TDIU prior to February 5, 2009, is also currently before the Board, and as such, the issues are as stated on the cover page.  

The Board also notes that, in April 2007, the Veteran testified at a hearing before a Veterans Law Judge; however, this judge is no longer with the Board.  Accordingly, in April 2010, the Veteran was notified that the Veterans Law Judge that conducted his April 2007 hearing is no longer with the Board.  Later that month, the Veteran's representative responded that the Veteran did not wish to appear at a hearing before a different Veterans Law Judge.  See 38 C.F.R. § 20.707. 

Finally, these claims were most recently remanded for additional development in December 2010.  All requested development has been considered and the claims are once again before the Board.  



FINDINGS OF FACT

1.  On February 7, 2011, by way of a letter submitted on his behalf from his attorney, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable evaluation for onychomycosis of the bilateral great toenails and right fifth toenail.

2.  From May 6, 2005 to August 31, 2008, the Veteran's PTSD with depression caused occupational and social deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

3.  From September 1, 2008 forward, the Veteran's PTSD causes total occupational and social impairment. 

4.  From May 6, 2005 to August 31, 2008, the Veteran's PTSD with depression precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable evaluation for onychomycosis of the bilateral great toenails and right fifth toenail are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an initial disability rating of 70 percent for PTSD from May 6, 2005 to August 31, 2008; and a schedular rating of 100 percent from September 1, 2008, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for a TDIU due solely to PTSD are met, from May 6, 2005 to August 31, 2008.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Veteran's attorney submitted a letter on February 7, 2011, indicating the Veteran's desire to withdraw from appellate consideration the issue of entitlement to an initial compensable evaluation for onychomycosis of the bilateral great toenails and right fifth toenail.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran and his attorney's statement indicating his intention to withdraw his appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal as to entitlement to an initial compensable evaluation for onychomycosis of the bilateral great toenails and right fifth toenail, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

II.  Increased Rating for PTSD

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the Veteran was provided proper notice by letters dated in June 2005, February 2006, March 2006, November 2006, and June 2009, and the claim was readjudicated by means of a January 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2011).  Here, the Veteran's statements, his service treatment records and VA and private treatment records, as well as the numerous VA examination reports and Social Security Administration (SSA) records, have been associated with the claims folder.  Neither the Veteran nor his representative has notified VA of any additional available relevant records with regard to the claims decided below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.  See 38 C.F.R. § 3.1000(a), (d)(4) (2011).  Thus, the duty to assist has been met.  

In addition, the Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims in April 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating, and specifically sought to identify any pertinent evidence not currently associated with the claims folder.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any prejudice in the conduct of the Board hearing been identified.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied as to substantial compliance with its May 2009 and December 2010 remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating Board remand orders require "substantial compliance, not absolute compliance."); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

Regardless, the Veteran's attorney has requested that the Veteran be assigned at least a 70 percent schedular rating for his PTSD as well as a TDIU from June 25, 2005, forward.  As the Board herein grants the benefit sought on appeal, any deficiency in the duties to notify and assist are nonprejudicial.

PTSD Rating

The Veteran was initially assigned a rating of 10 percent for his PTSD, effective from May 6, 2005 to February 21, 2006; a rating of 30 percent from February 22, 2006 to May 28, 2008; and, a rating of 50 percent from May 29, 2008 forward.  Therefore, this claim arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this disability.  Consequently, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings, rather, established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula, DC 9411 in particular, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent rating was warranted for: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411

The next higher rating of 100 percent, which is the highest possible rating, requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The list is not all inclusive or exhaustive, rather, permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  Id.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

In this case, there is probative medical and other evidence in the file indicating the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, from May 6, 2005 to August 31, 2008, and causes total occupational and social impairment from September 1, 2008, forward.  And this is sufficient reason to assign the highest possible rating of 100 percent from September 1, 2008.  

The relevant evidence of record includes numerous VA treatment records, dating from September 2005 to May 2009; private treatment records, dating from 1999 to August 2012; Social Security Administration records; a Compensation and Pension Progress Note, dated in September 2005; and, the reports of November 2006, July 2009, and June 2011 VA compensation examinations.  

As an initial matter, there is no record of treatment for psychiatric symptoms dated prior to 2005.  The private treatment records, dated between 1999 and 2001, note that he reported sleeping "well," "good," and goes to be at "9 p.m. mostly sleeps thru until 5:30."

The September 2005 VA Compensation and Pension Progress Note, shows that the Veteran complained of nightmares about twice per year, and that "helicopters bother him and he relives his Vietnam experiences on a daily basis."  He also reported occasional flashbacks while driving, and difficulty sleeping, i.e., waking up two to three times per night.  He further complained of symptoms involving a dislike of crowds, a need to be reclusive.  He stated that he had worked 42 years in a factory, worked his way up from janitor to supervisor, and that he was now retired.  On examination, he was oriented in all spheres.  He was not suicidal or homicidal.  Speech was clear and coherent.  There were no signs of a thought disorder.  Dress and hygiene were acceptable.  A diagnosis of PTSD with depression was provided, and a GAF score of 68 was assigned, which is indicative of mild symptoms.  

Three treatment reports from Dr. Murray at Golden Triangle Community Mental Health, dated between February and April of 2006, show the Veteran reported that he was filling in part-time at the post office, and that he complained that "this was stressful to him."  He also stated he had intrusive thoughts, flashbacks, social anxiety, and some depression, anxiety, and insomnia, but denied suicidal and homicidal ideations.  A mental examination showed the Veteran was alert and oriented times three; mood was euthymic; he had a nervous affect congruent to conversation with some tears at appropriate times; thinking was clear and goal-directed; insight was good; there was no indication of a thought disorder or perceptual disturbances; grooming and hygiene were good.  He was described as "engaged and pleasant with good eye contact."  The assessments noted chronic PTSD and depression. 

The Veteran under a VA examination report in November 2006, specifically to determine the current severity of his PTSD.  He brought his wife with him to this examination.  This report shows that the Veteran generally complained of social anxiety and practicing avoidance.  He also described frequent nightmares, night sweats, an exaggerated startle response, and difficulty being in crowds.  He asserted that he had moved, and quit his job, essentially out of a dislike of management duties, which also included dealing with "the stress of interacting with others."  He said that he leads an isolated lifestyle, that he worked in a one-man post office, and that he only goes into town when his wife "makes him."  On examination, the Veteran's voice was normal in tone and pace.  His affect was anxious, and consistent with mood.  He tracked the conversation well and there was no impairment of concentration or attention span.  Psychomotor activity was within normal limits.  Memory was functionally intact.  Thinking was logical and goal-oriented.  There were no indications of a thought disorder.  The Veteran assigned a GAF score of 50 to 55, which is indicative of moderate to serious symptoms.  The examiner noted that the Veteran had a solid marriage, that his jobs had reportedly entailed little contact with others, and that he had reduced stress tolerance that resulted in irritability. 

In a VA examination report covering physical symptoms, also dated in November 2006, the Veteran reported that he worked on-call for the post office, seven to eight hours a week, and that he lived on a ranch with eleven horses in Montana.

An August 2007 VA treatment record noted complaints of nightmares.  A May 2008 VA treatment record indicates the Veteran's anxiety and depression had increased, with PTSD symptoms becoming more prominent.  He denied suicidal and homicidal ideations, but reported intrusive memories and nightmares.  The Veteran also indicated that his job was stressful and he would probably quit.  

Thereafter, private treatment records from Dr. King, dated from December 2008 to July 2009 also show his continuous treatment for PTSD.  These records indicate the Veteran reported feelings of futility, frustration, irritability, and a "sour mood."  Specifically, a March 2009 mental health assessment from Dr. King reports symptoms such as anxiety, hypervigilance, irritability, intolerance of others, and isolation.  She stated that the Veteran is forced to interact with others he becomes belligerent and dominating and is unable to maintain any normal relationships.  He also practices obsessional and ritualistic behaviors.  Dr. King also indicated there has been a decrease in his short-term memory, which increases his ritualistic behaviors.  The Veteran's mood is predominately depressed and fearful because he does not feel confident he can manage his impulses towards anger response.  Dr. King determined the Veteran's prognosis is guarded, given the progression and severity of his symptoms.  She noted that the Veteran is not employed and she does not expect him to return to work given the effect his symptoms have had on his social and vocational functioning.  She ultimately concluded that the Veteran has been unemployed since 2005 due to his PTSD alone, thereby keeping him from maintaining viable employment.  Dr. King assigned a GAF score of 41 to 46, which is indicative of serious symptoms.

The Veteran was scheduled for another VA examination in July 2009 for his PTSD.  The examiner noted the Veteran leads a fairly isolated lifestyle.  He is married, but he states his wife understands his difficulties socializing because of his PTSD.  The Veteran described symptoms of nightmares, night sweats, exaggerated startle response, hypervigilance, practices avoidance techniques, and describes survivor guilt from his time in Vietnam.  Upon objective mental examination, it was indicated the Veteran maintained good eye contact, with normal voice in tone and pace.  His affect was anxious and mildly blunted.  He stated his mood was irritable, angry and dysphoric.  He did not smile during the examination.  There was no impairment in concentration and he was able to track the conversation well.  His thinking was logical and goal-oriented.  

Concerning employment, the examiner noted the Veteran has an extensive work history, but has increased difficulty withstanding the stress of work over time.  As a result, the Veteran relocated to Montana from Massachusetts, works part-time at a one-person post office.  The Veteran stated he worked 8 hours a week, but no more than three hours a day.  In May 2008, he resigned due to stress.  However, the Veteran stated he stayed on at the post-office until September, when they found someone else to fill his position.  He had been unemployed since that time.  

The July 2009 examiner confirmed the diagnosis of PTSD, and assigned a GAF score of 50.  The examiner indicated the Veteran symptoms are of such severity as to reduce reliability and productivity in the workplace.  As a result, he would be limited to work that required no more than very brief, superficial, interactions with others.  The examiner concluded that the Veteran's PTSD symptoms occur often and are of moderate severity.  

In April 2010, a statement from a Dr. Cesta, a private physician, reported on the severity of the Veteran's symptoms specifically as to their impact on his ability to work.  He stated, after reviewing the medical evidence in the claims file, that the Veteran has severe PTSD since 2005.  Dr. Cesta determined the Veteran has been unemployable since 2005 as a result of his PTSD because he is profoundly impaired, socially isolated, unable to work, suicidal, and suffering from progressive and severe PTSD.

Following this April 2010 statement, the Veteran was again scheduled for a VA examination in July 2011.  This examiner stated the Veteran reported meeting some friends and does not mind socializing.  The symptoms the Veteran reported include recurrent and intrusive distressing recollections, avoidance tendencies, hypervigilance, exaggerated startle response, and nightmares.  Upon objective mental examination, the Veteran was described as clean, neatly groomed, casually dressed, with spontaneous speech and unremarkable psychomotor activity.  His affect was appropriate with good mood, and an intact attention.  He denied suicidal and homicidal ideations, and obsessive ritualistic behavior.  The examiner also noted the Veteran retired in June 2005 and was not currently employed.  Based on these findings, the examiner determined the Veteran's symptoms are indicative of mild or decreased work efficiency.  The examiner also stated there is no objective medical evidence to support a finding that the Veteran's PTSD symptoms alone would render him unable to secure or follow substantially gainful employment.  A GAF score of 65 was assigned.  

However, the Veteran submitted a private psychiatric evaluation, dated August 2012, clearly showing a very different severity level in his PTSD.  This evaluation was submitted by Dr. Center, who reviewed the Veteran's claims file in its entirety, and included an historical review of the medical records, as well as an interview with the Veteran and objective mental evaluation of the Veteran.  During that examination, the Veteran was described as anxious, agitated and tearful when describing his military traumas.  He was also noted to be tangential and hard to follow, with a degree of paranoia.  The Veteran denied suicidal and homicidal ideations, but did admit to past suicidal ideations and repeated fears that he would harm someone in anger.  Based on this evidence, Dr. Center confirmed the diagnosis of PTSD, and stated that the Veteran suffers from severe, chronic and disabling psychiatric condition that has prevented him from working since June 2005.  At that time, he left his job due to escalating PTSD symptoms, moved to Montana, and only worked a few hours a month due to his level of PTSD symptoms.  Consequently, Dr. Center assigned a GAF score of 35.  

When considering the evidence in the aggregate, the Board finds that an initial rating of 70 percent is warranted from the date of the Veteran's claim, May 6, 2005 to August 31, 2008.  However, effective from September 1, 2008, the Board finds the Veteran is entitled to a 100 percent schedular disability rating due to the severity of his PTSD.  

For the initial period, from May 6, 2005 to August 31, 2008, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling at 11-14.  In this case, the competent and probative evidence establishes deficiencies in the most of the relevant areas.  The records objectively confirm that PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating are met from May 6, 2005 to August 31, 2008.  However, the Veteran does not meet the criteria for a 100 percent schedular rating for this initial period on appeal because the evidence does not show total occupational and social impairment.  Despite some private examiner's opinions that the Veteran was unemployable due to PTSD during this time period, he did in fact work for the post office, albeit on a part time basis.  He also maintained a solid relationship for his wife.  Thus, the probative evidence of record does not show total occupational and social impairment due to PTSD from May 6, 2005 to August 31, 2008. 

As of September 1, 2008, the competent and credible evidence conclusively establishes the Veteran's PTSD causes total occupational and social impairment.  Specifically, as noted, his symptoms included anxiety, hypervigilance, irritability, intolerance of others, isolation, and belligerence and dominance making impossible to maintain any normal relationships.  He also indicated he has obsessional and ritualistic behaviors, and is mood is predominately depressed and fearful because he does not feel confident he can manage his impulses towards anger response.  Importantly, the Veteran stopped working at the post office in September 2008.

While the Board notes the findings of the June 2011 VA examiner specifically contradict Dr. King's March 2009 mental health evaluation and the report of the June 2009 VA examiner, this examination is afforded little probative value.  The findings in the June 2011 VA examination are so far outside the relatively consistent description of the Veteran's impairment as of September 2008, that they cannot possibly be accurate.  This is evidenced more so by the August 2012 mental health evaluation conducted by Dr. Center.  The Veteran again described the same symptoms he has exhibited, and also listed past suicidal ideations as well as a fear of harming others.  This clearly indicates he suffers from total occupational and social impairment due to his PTSD symptoms.  

In further support of his claim for a higher initial rating for PTSD, the Veteran and his wife testified at a Travel Board hearing in April 2007.  At that time, he discussed his move to Montana due to his increase in PTSD symptoms, difficulty working, and his PTSD symptoms, such as: anger, stress, difficulty sleeping, decrease in patience, and avoiding people.  In this regard, he was competent to report on factual matters of which he had firsthand knowledge, e.g., the symptoms associated with his PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran also submitted statements from his wife, son, daughter, and employer attesting to the severity of his PTSD symptoms and the consequent inability to work.  These statements in support of his claim attest to the symptoms described above, their chronicity, and the severity of them, including during his several VA and private mental examinations.  He is competent to provide such testimony, as is his wife, as it is based on their personal experiences and observations, and the Board finds their statements are equally credible, so ultimately probative.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board also notes the Veteran is in receipt of Social Security Administration disability benefits.  The Veteran is unemployed and has been since June 25, 2005 due to a back disorder and osteoarthritis, neither of which is currently on appeal.  Therefore, Social Security Administration's determination regarding his level of disability is not relevant to the claim for his PTSD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Further, VA is not bound by the findings of disability and/or unemployability made by other agencies, including Social Security Administration.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Consequently, although all of the enumerated symptoms listed for a 100 percent rating are not shown from September 1, 2008, the Board finds that the severity of the Veteran's PTSD symptoms and the effect of these symptoms on his social and especially his work situation since that day are sufficient to justify this 100 schedular percent rating.  Therefore, the Veteran is entitled to an initial disability rating of 70 percent from May 6, 2005 to August 31, 2008, and a rating of 100 percent since September 1, 2008.  See Mauerhan, supra.  See also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).

For the period from May 6, 2005 to August 31, 2008, the Veteran has not argued that his PTSD is exceptional or otherwise merits extraschedular consideration.   The VA guidelines contemplate his current pattern of PTSD, and the rating criteria reasonably describe his disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.   See 38 C.F.R. § 3.321(b);  Thun v. Peake, 22 Vet. App. 111 (2008). 


Entitlement to a TDIU

Having considered the evidence, the Board finds that entitlement to a TDIU due to PTSD is warranted, effective from May 6, 2005, the date of the grant of service connection for PTSD, until August 31, 2008, the date the Veteran has been awarded a 100 percent schedular rating for his PTSD.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).   



The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  

Initially, the Board notes that while an August 2009 rating decision reflects that TDIU was granted based on the aggregate of the Veteran's service-connected disabilities, the Court held that while a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability," if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards is not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this decision, a 70 percent disability evaluation for PTSD, effective from May 6, 2005 to August 31, 2008, and a schedular rating of 100 percent from September 1, 2008, is granted.  38 C.F.R. § 4.16(a).  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) based solely on TDIU are met, from May 6, 2005 to August 31, 2008.  Thus, the remaining question is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to service-connected PTSD during this time period.  Consideration of a TDIU from August 31, 2008 forward is not warranted, as a TDIU may only be awarded if the schedular rating is less than total.  From August 31, 2008, forward, the Veteran has been awarded a 100 percent schedular rating for PTSD.    



Based on the evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD alone from May 6, 2005 to August 31, 2008.  

As noted above, the March 2009 mental health evaluation by Dr. King specifically notes the Veteran has been unable to work since 2005 as a result of his PTSD.  Additionally, statements and evaluations submitted by Drs. Cesta and Center in April 2010 and August 2012, respectively, concur with Dr. King's assessment that the Veteran's PTSD, alone, has impaired his ability to work since 2005.  

Moreover, the VA and private treatment records, as well as his VA examination reports dated in November 2006 and July 2009, establish a pattern of working only part time (no more than 8 hours a week and 3 hours a day), and an inability to work with other co-workers.  For this very reason, the Veteran and his wife moved to Montana and he worked at one person post-office, which he was unable to continue in September 2008.  Further, the Veteran testified that the he has anger outbursts and worries that he would hurt someone as a result of these outbursts.  

Consequently, the Board finds the evidence supports a finding that his occupational difficulties are due solely to his PTSD and precluded him from engaging in substantially gainful employment from May 6, 2005 to August 31, 2008.  Consequently, the benefit sought on appeal is granted.  

While VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC benefits are to be accorded when a Veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. 280, 294 (2008).  Here, though, the Board need not consider entitlement to SMC because the 


Veteran's remaining service-connected disabilities do not have a combined separated 60 percent rating.  


ORDER

The appeal of entitlement to an initial compensable evaluation for onychomycosis of the bilateral great toenails and right fifth toenail, is dismissed

Entitlement to an initial schedular rating of 70 percent, and not higher, for PTSD from May 6, 2005 to August 31, 2008, is granted.

Entitlement to a schedular rating of 100 percent for PTSD, from September 1, 2008, forward, is granted.  

Entitlement to a TDIU due to PTSD from May 6, 2005 to August 31, 2008, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


